          Case 1:19-vv-00895-UNJ Document 44 Filed 12/14/20 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-895V
                                        UNPUBLISHED


    MAXFEL GOODSON,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: November 12, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.

Traci R. Patton, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

       On June 19, 2019, Maxfel Goodson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered left-sided shoulder injury related to
vaccine administration (“SIRVA”) as a result of her October 4, 2018 influenza (“flu”)
vaccination. Petition at 1, 4-5. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On November 10, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report Conceding Entitlement to Compensation and Proffer on Damages at 1.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
            Case 1:19-vv-00895-UNJ Document 44 Filed 12/14/20 Page 2 of 2




Specifically, Respondent indicates that he

       has reviewed the petition and medical records filed in this case and has
       concluded that compensation is appropriate. DICP has concluded that
       petitioner’s alleged injury is consistent with SIRVA, as defined on the
       Vaccine Injury Table. Specifically, petitioner had no history of pain,
       inflammation or dysfunction in her left shoulder; her pain and reduced range
       of motion occurred within 48 hours of receipt of an intramuscular
       vaccination; her symptoms were limited to the shoulder in which the vaccine
       was administered; and no other condition or abnormality was identified to
       explain her symptoms. 42 C.F.R. § 100.3(a), (c)(10).

Id. at 5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                             2
